Citation Nr: 0522791	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for a 
psychiatric disability, inclusive of PTSD.

The Board remanded the case to the RO in March 2001 and more 
recently in September 2003 for further development of the 
evidence.  And as will be discussed below, this case is again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

After the RO recertified this appeal to the Board in April 
2005, the veteran submitted additional evidence directly to 
the Board, later in April 2005, and again in June 2005.  He 
completed a form, most recently dated July 7, 2005, wherein 
he specified that he wants his case remanded to the RO for 
initial consideration of this newly submitted evidence.  
Hence, he has not waived his right to have this additional 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 19.9(b)(3), 20.1304(c) (2004).



Accordingly, this case is remanded to the RO for the 
following action:

Readjudicate the claim in light of the 
additional evidence submitted in April 
and June 2005.  This additional evidence 
consists of VA and private medical 
records concerning the veteran's 
treatment.  If, after this 
readjudication, his claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) discussing this 
additional evidence and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

